UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4883


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORBEN LAMONT JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00258-RJC-10)


Submitted:   July 13, 2015                 Decided:   August 5, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Torben      Lamont      Jackson     pled       guilty       pursuant       to    a   plea

agreement to conspiracy to distribute and possess with intent to

distribute 280 grams or more of cocaine base and 5 kilograms or

more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846

(2012).      The       district   court     calculated            Jackson’s       Guidelines

range under the U.S. Sentencing Guidelines Manual (2013) at 168

to 210 months’ imprisonment and sentenced him to 168 months’

imprisonment.          On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising as an issue

for review whether the district court plainly erred in applying

the 2-level enhancement under USSG § 2D1.1(b)(1) for possession

of a firearm.          The Government declined to file a brief and does

not   seek       to    enforce    the    appeal       waiver       in    Jackson’s         plea

agreement.        Jackson was informed of his right to file a pro se

supplemental brief, but he has not done so.                       We affirm.

      Because Jackson did not object in the district court to the

application of the 2-level enhancement under USSG § 2D1.1(b)(1),

we review counsel’s challenge for plain error.                          United States v.

Hargrove,      625     F.3d    170,     183-84       (4th   Cir.        2010).        Section

2D1.1(b)(1)       of    the    Guidelines        directs      a    district       court       to

increase     a    defendant’s      offense          level   by     2     levels       “[i]f   a

dangerous        weapon       (including        a     firearm)          was      possessed.”

                                            2
The enhancement should be applied “if the weapon was present,

unless it is clearly improbable that the weapon was connected

with the offense.”            USSG § 2D1.1 cmt. n.11(A).                    The enhancement

is proper when the weapon at issue “was possessed in connection

with drug activity that was part of the same course of conduct

or common scheme as the offense of conviction,” United States v.

Manigan,       592     F.3d    621,     628-29         (4th      Cir.     2010)       (internal

quotation       marks    omitted),      “even         in   the    absence      of     proof    of

precisely concurrent acts, for example, gun in hand while in the

act    of    storing     drugs,    drugs         in    hand      while    in    the     act    of

retrieving a gun.”             United States v. Slade, 631 F.3d 185, 189

(4th Cir. 2011) (internal quotation marks omitted).

       To prove that a weapon was present, the Government “need

show    only    that    the    weapon      was      possessed         during   the     relevant

illegal drug activity.”               United States v. McAllister, 272 F.3d

228, 234 (4th Cir. 2001).                  The defendant bears the burden of

showing that a connection between his possession of a firearm

and    his     narcotics      offense      is       “clearly      improbable.”           Slade,

631 F.3d at 189 (internal quotation marks omitted).

       The district court’s application of the 2-level enhancement

under    USSG    § 2D1.1(b)(1)        is    supported            by   information       in    the

presentence       report      indicating         that      law    enforcement         officials

discovered during the pendency of the conspiracy a stolen Taurus

.357    magnum       firearm    under       Jackson’s            mattress      that     Jackson

                                                3
admitted was his.               Jackson possessed 44.7 grams of cocaine at

the    time    of    the    discovery,         and      a    set     of    digital     scales,

“baggies,” and bullets for the firearm were discovered in the

residence that contained the mattress.                            At sentencing, Jackson

did not point to any evidence suggesting that the connection

between      the    firearm       and    his    narcotics          offense     was    “clearly

improbable,” and this failing continues on appeal.                             Jackson thus

fails   to    establish         that     the   district       court       plainly    erred    in

applying the 2-level enhancement under USSG § 2D1.1(b)(1).

       In    accordance         with     Anders,     we      also     have    reviewed       the

remainder      of    the        record    in     this       case    and     have     found    no

meritorious issues for appeal.                   We therefore affirm the district

court’s      judgment.           This    court     requires         that     counsel    inform

Jackson, in writing, of the right to petition the Supreme Court

of the United States for further review.                             If Jackson requests

that    a   petition       be    filed,    but     counsel         believes    that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                                 Counsel’s motion

must state that a copy thereof was served on Jackson.

       We dispense with oral argument because the facts and legal

contentions        are   adequately        presented         in    the     materials    before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED

                                               4